DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kono et al. (US PGPub 2013/0168717) in view of Roitman et al. (USPGPub 2019/0055361).
Claim 1:  Kono teaches (ABS) [0041] a method for producing LED, comprising: laminating two or more LEDs (11) with two or more colored phosphor films (3/15) by one step film lamination (Fig. 3b); wherein each of the colored phosphor film comprises each other different colored phosphor composition which has a Maximum tan δ [0041].  Kono does not teach phosphor films wherein the difference of each Maximum tan δ varies within a range of 0-30%. Roitman teaches modifying the composition of phosphor films to be laminate don an LED to provide a tan δ value of the films to provide more reliable phosphor films and reduce curing times of the phosphor films [0119-0121]. The maximum tan values can be the same for the two or more films since the range includes 0%.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method taught by Kono to specify ranges of the maximum tan values of the films to each other as the tan values effect curing time and device reliability as taught by Roitman [0119-0121].  It is also noted that since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 716.02-716.02(g) for a discussion of criticality and unexpected results.   
Claim 2:  Roitman teaches the different colored phosphor composition has a gelling time, and the difference of each gelling time varies within a range of 0-50%[0119-0121]. The gelling time values can be the same for the two or more films since the range includes 0%.
Claim 3:  Roitman teaches the difference of each Maximum tan δ varies within a range of 0-15% [0119-0121]. The maximum tan values can be the same for the two or more films since the range includes 0%.  
Claim 4:  Roitman teaches [0017-0021, 0045, 0045-0047] the colored phosphor composition comprises a cure catalyst, a silicone binder and a phosphor; and the difference of Maximum tan δ is controlled by adjusting a ratio of the catalyst and silicone binder, and/or a ratio of the silicone binder and phosphor.
Claim 5:  Roitman teaches [0017-0021, 0045, 0045-0047] the colored phosphor composition comprises a cure catalyst, a silicone binder and a phosphor; and the difference of gelling time and/or Maximum tan δ is controlled by adjusting a ratio of the catalyst and silicone binder, and/or a ratio of the silicone binder and phosphor.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kono et al. (US PGPub 2013/0168717) and Roitman et al. (USPGPub 2019/0055361), as applied to claim 4 above, and further in view of Murphy et al. (US PGPub 2018/0053881).
Regarding claim 6, as described above, Kono and Roitman substantially read on the invention as claimed, except Kono and Roitman do not teach the phosphor is pre- treated with a treatment agent. Murphy teaches the phosphor is pre- treated with a treatment agent to increase color stability [0020-0022].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method taught by Kono and Roitman to include the phosphor being pre- treated with a treatment agent to increase color stability [0020-0022] as taught by Murphy.  
Claim 7:  Murphy teaches [0020-0022] the treatment agent is a basic compound.
Claim 8:  Murphy teaches [0020-0022] the phosphor is pre-treated by the following method: (1) contacting the phosphor with treatment agent for a period time so as to ensure a good dispersion of phosphor in the treatment agent; and (2) drying the phosphor coated with the treatment agent, which is ready to be used with the silicone binder.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH K SALERNO/Primary Examiner, Art Unit 2814